DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-9 are currently under examination. Claims 1 and 5 are amended. Claim 9 is newly added.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Ahn et al. (US 8,946, 096 B2), and in view of Gracia et al. (US 2002/0115560 A1; Applicants submitted in IDS) with respect to claims 1-8 is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, claims 1 and 9 contain subject matter “wherein the Group 4 transition metal-containing film forming composition comprises a concentration of 100 ppb or less of, in aggregate, Aluminum (AI), Arsenic (As), Barium (Ba), Beryllium (Be), Bismuth (Bi), Cadmium (Cd), Calcium (Ca), Chromium (Cr), Cobalt (Co), Copper (Cu), Gallium (Ga), Germanium (Ge), Hafnium (Hf), Zirconium (Zr), Indium (In), Iron (Fe), Lead (Pb), Lithium (Li), Magnesium (Mg), Manganese (Mn), Tungsten (W), Nickel (Ni), Potassium (K), Sodium (Na), Strontium (Sr), Thorium (Th), Tin (Sn), Titanium (Ti), Uranium (U), Vanadium (V) and Zinc (Zn)” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(a) for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al. (US 8,946, 096 B2), and in view of Gracia et al. (US 2002/0115560 A1; Applicants submitted in IDS).
Regarding claims 1-4, 6 and 8, Ahn et al. teach film containing 0.1% wt of mixtures of Group IV-B organometallic compounds (i.e., M=Zr and Hf) having structure as shown below (Abstract, col.6, lines 54-58 and claim 1):

    PNG
    media_image1.png
    511
    431
    media_image1.png
    Greyscale

The differences in concentration (0.1%wt vs. <100ppb) will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Ahn et al. 
Although Ahn et al do not specific teach the instant claimed Group-IVB metal precursor having the structure as per applicant claim 1, Gracia et al. teach Group IV-B metal compounds formula Ib and d) having the structures as shown below ([0021]):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The compound of formula Ib corresponds to the metal compound formula I of Ahn, wherein L1=cyclopentadienyl, R=CH2CH2 ethylene group, L2 and L3=NR1-R-NR2R3, p=0, M=Group IV-B metals including Zr and Hf as shown above,
And compound d) listed by Gracia et al. ([0063]):

    PNG
    media_image3.png
    185
    226
    media_image3.png
    Greyscale

The compound d) corresponds to the instant claimed Group 4 metal precursor, wherein M=Hf and Zr, (ERR)m-(ERR)n=(ERR)o-(ERR)p=ethylene groups, L’=tert-Bu-N, L=NMe2.
In light of the disclosure of Gracia et al. of the equivalence and interchangeability of metal precursors having the formula I as disclosed in Ahn et al (Abstract and claim), with metal compound d) as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the metal precursors of Ahn et al with the metal precursor d) taught by Gracia et al. as an alternative metal precursors mixture to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both Gracia et al. and Ahn et al. teach Group IV metal compounds having the formula I, one would have a reasonable expectation of success.
Regarding claims 5 and 7,  as discussed above, Gracia et al. discloses the compounds d) of Group IV-B (Me2N)-M-C5H3-1-(CH2CH2-N-Bu-t)-3-(CH2-CH2-N-Bu-t).
Alternative, the tert-Butyl group of the metal precursor taught by Garcia et al. can be replaced by methyl groups to form the compound having the formula  Group IV-B (Me2N)-M-C5H3-1-(CH2CH2-NMe)-3-(CH2-CH2-NMe) as per applicant claims 5 and 7 (emphasis added) (claims 1 and 10 wherein R1 is C1-C20 alkyl groups).
Regarding claim 9, as discussed above, although the combined references of Ahn et al. and Gracia et al. do not specific teach a concentration of 10 ppb as per applicant claim 9, the differences in concentration (0.1%wt vs. <10 ppb) will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Gracia et al. and Ahn et al. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments with respect to claims 1-8 filed on 09/30/2022 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738